Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about August 24, 2000, which, to the extent appealed from, denied that part of third-party plaintiff’s motion seeking leave to amend the third-party complaint to add a cause of action for contractual indemnification, unanimously affirmed, without costs.
Since the agreement pursuant to which the third-party de*201fendant provided building and grounds services contains no indemnification provision, the third-party plaintiffs proposed cause of action for contractual indemnification was plainly without merit and, thus, leave to amend the third-party complaint so as to add the proposed cause for contractual indemnification was properly denied (see, Sharon Ava & Co. v Olympic Tower Assocs., 259 AD2d 315, 316). Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.